Exhibit 4.14 THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE Date of Issuance Void after April 16, 2012 April 16, 2022 VIVEVE, INC. WARRANT TO PURCHASE SHARES OF PREFERRED STOCK For the Purchase Price of Warrant stipulated in that certain Note and Warrant Purchase Agreement (the "Purchase Agreement") dated as of November 30, 2011, as amended, among the Company, Lender and certain other investors, the receipt and sufficiency of which is hereby acknowledged, this Warrant is issued to 5AM Co-Investors II, LP or its assigns (the "Holder") by VIVEVE, INC., a Delaware corporation (the "Company"). Capitalized terms not defined herein shall have the meaning set forth in the Purchase Agreement. 1. Purchase of Shares . (a) Number of Conversion Shares . Subject to the terms and conditions set forth herein and set forth in the Purchase Agreement, the Holder is entitled, upon surrender of this Warrant at the principal office of the Company (or at such other place as the Company shall notify the Holder in writing), to purchase from the Company up to the number of fully paid and nonassessable Conversion Shares as described in Section 3 of the Purchase Agreement (as adjusted pursuant to Section 6 hereof). (b) Exercise Price . The purchase price for the Conversion Shares issuable pursuant to this Section 1 shall be the exercise price described in Section 3 of the Purchase Agreement. The Conversion Shares and the purchase price of such Conversion Shares shall be subject to adjustment pursuant to Section 6 hereof. Such purchase price, as adjusted from time to time, is herein referred to as the "Exercise Price." 2.
